Citation Nr: 1546843	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-10 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable rating for a left medial meniscus tear, left plica syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty from June 1993 to July 1996.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from October 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a hearing held at the RO (Travel Board hearing) before the undersigned Veterans Law Judge in June 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to afford the Veteran a VA examination to evaluate the current severity of his service-connected left meniscus tear, left plica syndrome.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran submit or identify any medical or non-medical evidence as to the current severity of his service-connected left meniscus tear, left plica syndrome. 




As to non-medical evidence, the Veteran may submit any evidence to include time sheets and other records, from his employer indicating that he has missed work due to the service-connected disorder.

Provide releases of information forms to the Veteran and obtain any new evidence referred to by the Veteran.

2. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left meniscus tear, left plica syndrome. If possible, the examination should be scheduled during a flare-up of the Veteran's condition. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such a review was accomplished. The purpose of the examination is to determine the current severity of the Veteran's left meniscus tear, left plica syndrome and its impact on his occupational and social functioning.

The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner must determine the current severity of the Veteran's left meniscus tear, left plica syndrome. The examiner must also provide an opinion concerning the impact of the Veteran's left meniscus tear, left plica syndrome on his ability to work.

AMONG OTHER FINDINGS TO INCLUDE EFFECTIVE RANGE OF MOTION STUDIES AS TO EXTENSION AND FLEXION, THE EXAMINER MUST DETERMINE IF THERE IS ANY CLINICAL EVIDENCE FOR REPORTED SUBLUXATION OR OTHER COLLAPSE.

The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

3. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






